                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE


 UNITED STATES OF AMERICA                      )
                                               )
  v.                                           ) CASE NO.: 3:20-CR-21
                                               )
 ANMING HU                                     ) JUDGES VARLAN/POPLIN
                                               )
                                               )
                                               )

  DEFENDANT ANMING HU’S RESPONSE TO THE GOVERNMENT’S MOTION FOR
     A PRETRIAL CONFERENCE PURSUANT TO 18 USC APP. III CLASSIFIED
                   INFORMATION PROCEDURES ACT

         Dr. Anming Hu, Defendant, is unaware of any classified information that may arise in

 connection with this case. Dr. Hu does not intend on introducing any classified information in his

 case.

         By the Government invoking the Classified Information Procedures Act 18, U.S.C. App.

 III (CIPA), the Government must be signaling they intend to introduce classified information

 into the case, or try to restrict its entry into the case. Until the Government gives Dr. Hu a

 summary of the evidence they are not disclosing, Dr. Hu has no way to test the validity of the

 Government’s proposed use of the Act.

         Dr. Hu requests the Court be concerned with the fair administration of justice and the

 protection of his due process rights to introduce evidence in this case. Dr. Hu’s rights under

 Brady v. Maryland must be protected and the Government has an obligation to reveal all

 exculpatory evidence to Dr. Hu.

         Dr. Hu objects to any procedure invoked by the Government that would tend to hide or

 disallow any exculpatory evidence, or evidence that is relevant and helpful to Dr. Hu. He is



                                                   1

Case 3:20-cr-00021-TAV-DCP Document 18 Filed 03/18/20 Page 1 of 3 PageID #: 103
 entitled to his defense unhindered by procedures invoked by the Government that do not truly

 affect national security.

        Dr. Hu also has a right to evidence that “is relevant and helpful to the defense.” And,

 when the government invokes the Classified Information Procedures Act, the Court has a duty to

 determine whether classified evidence should be disclosed. United States v. Amawi, 695 F. 3d

 457, 470 (6th Cir. 2012)

        It is anticipated through this procedure, the Court will be asked to view evidence in

 camera to determine whether the evidence should be turned over to the Defense or kept away

 from the Defense, due to some claim of national security.

        Dr. Hu objects to the Government invoking the Classified Information Procedures Act for

 the purpose of protecting anything other than the actual national security of the United States of

 America.

        Any claim that the government needs to protect evidence by excluding it from Dr. Hu’s

 defense is a serious legal matter that could deprive Dr. Hu of a fair trial.

        Therefore, as this process develops, Dr. Hu requests this Honorable Court be aware that

 FBI agents and Justice department officials at the highest levels of our Government have had

 their motives questioned when it comes to “National Security” and no government official

 should be above due process and the fair administration of our government.

                 “The very word "secrecy" is repugnant in a free and open society; and we are
                as a people inherently and historically opposed to secret societies, to secret oaths
                and to secret proceedings. We decided long ago that the dangers of excessive
                and unwarranted concealment of pertinent facts far outweighed the dangers which
                are cited to justify it.”
                (President John F. Kennedy, April 27, 1961)


        Dr Hu does not accuse anyone in this case of violating the proper use of the

                                                   2

Case 3:20-cr-00021-TAV-DCP Document 18 Filed 03/18/20 Page 2 of 3 PageID #: 104
 Classified Information Procedures Act, however, this act, like any other is subject to misuse, or

 misunderstanding and, Dr. Hu moves this Honorable Court to take nothing for granted and, while

 moving through this process, keep an open and objective eye towards the fair administration of

 Justice.



 Respectfully submitted this 18th day of March, 2020

                                                s/ A. Philip Lomonaco
                                                A. Philip Lomonaco, BPR# 01579
                                                800 S. Gay Street
                                                Suite 1950
                                                Knoxville, TN 37929
                                                (865) 521-7422


                                  CERTIFICATE OF SERVICE


         I hereby certify that on March 18, 2020 a copy of the foregoing was filed
 electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
 system to all parties indicated on the electronic filing receipt. All other parties will be served by
 regular United States Mail, postage prepaid. Parties may access this filing through the Court’s
 electronic filing system.



                                                By:/s/ A. Philip Lomonaco




                                                   3

Case 3:20-cr-00021-TAV-DCP Document 18 Filed 03/18/20 Page 3 of 3 PageID #: 105
